Citation Nr: 1531297	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  09-20 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  His awards and decorations include a Purple Heart Medal.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In June 2013, the Veteran testified before the undersigned Veterans Law Judge at the RO in Boise.  A transcript of that proceeding is of record.

In February 2014, this matter was remanded for further evidentiary development.  It has since been returned to the Board for adjudication.

In an October 2014 rating decision, a 40 percent disability rating was awarded for shrapnel wound to the right thigh.  The 40 percent rating was assigned for the entire period on appeal, effective July 11, 2008, the date the Veteran's claim for an increased rating was received.  A 40 percent rating is the maximum schedular rating available under Diagnostic Code 5314, the code assigned for the Veteran's shrapnel wound to the right thigh.  On VA examination in May 2014, the Veteran reported that the service-connected right thigh disability did not impact his employment since "it has always been my good leg".  The evidence does not suggest that the service-connected right thigh disability renders him unemployable.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the assignment of a 40 percent rating throughout the appeal period constitutes a total grant of the benefit sought on appeal and that issue is no longer before the Board.  


FINDING OF FACT

Tinea pedis of the right foot had its clinical onset in service.


CONCLUSION OF LAW

Tinea pedis of the right foot was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Merits

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In this instance, the Veteran has been diagnosed with tinea pedis of the right foot.  See May 2014 VA Examination Report.  Additionally, the Veteran has consistently asserted that he began experiencing flaky, irritated skin on his right foot during service.  See May 2014 VA Examination Report; June 2013 Board Hearing Transcript at 8-9; August 2009 Statement of Veteran.   Though there are no in-service records of any complaints for tinea pedis of the right foot, the Board finds the Veteran's competent and credible statements sufficient to establish that tinea pedis of the right foot had its onset in service.  

Regarding nexus, the May 2014 VA examiner concluded that it was more likely than not that the Veteran's right foot tinea pedis was related to service.  As rationale, the examiner explained that the Veteran had a classic presentation and had a history of recurrent fungal infections of the right foot.  This, coupled with the fact that the Veteran stated that his flaky, irritated right foot skin began in service, led the examiner to conclude that it was more likely than not that the Veteran's tinea pedis of the right foot began in service.  As the May 2014 VA examiner's opinion is based on a review of the claims file, and he supports his conclusion with a cogent rationale, his opinion is highly probative.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).

Service connection for tinea pedis is warranted.  The Veteran has been diagnosed with tinea pedis of the right foot.  The competent and credible evidence of record shows that tinea pedis of the right foot had its onset in service.  Finally, the weight of the probative medical evidence of record, namely the May 2014 VA examiner's opinion, shows that the Veteran's tinea pedis of the right foot is related to his period of service.  The elements of service connection have been met and service connection is warranted.  See 38 C.F.R. § 3.303.


ORDER

Service connection for tinea pedis of the right foot is allowed.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


